DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on December 29, 2020. 
Claims 1 and 11-12 have been amended. 
Claim 13 is new. 
Response to Arguments
Applicant’s arguments, see Pg. 7, filed December 29, 2020, with respect to Drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments, see Pg. 7, filed December 29, 2020, with respect to claims 11 and 12 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected minor informalities found in the claims. 
Applicant’s arguments, see Pg. 7, filed December 29, 2020, with respect to claims 1-2, 5, and 8-12 have been fully considered and are persuasive.  The 102 and 103 rejections of the claims have been withdrawn. Regarding claim 1, Applicant argues that Tanaka fails to disclose the an inside electrode arranged inside the outside electrode so as to be surrounded by the outside electrode and a communicating portion arranged apart from the electron passage hole. Tanaka discloses an inside electrode 64 being insides an outside electrode 66 in Fig. 1 but fails to disclose the outside electrode surrounding the inside electrode. Tanaka discloses a 
Allowable Subject Matter
Claims 1-13 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Tanaka (JP 2012004060; All notations directed to translated Tanaka).
Regarding claim 1:
Tanaka discloses an electron gun comprising a cathode (Fig. 1, 10 and 11) including an electron emitting portion (Fig. 1, 16), an extraction electrode (Fig. 1, 17) configured to extract electrons emitted from the electron emitting portion (Fig. 1, 16), and a focusing electrode (Fig. 1, electrodes 64 and 66) configured to focus the electrons extracted by the extraction electrode (Fig. 1, 17), wherein
 the focusing electrode (Fig. 1, electrodes 64 and 66) includes an outside electrode (Fig. 1, 66) having a tubular shape (Translated Tanaka; [0026], annular electrode), and an inside electrode (Fig. 1, electrode 64) arranged inside the outside electrode (Fig. 1, electrode 64 is inside of electrode 66), the inside electrode (Fig. 1, electrode 64) defines a first space (Fig. 1, space between electrode 64) having a columnar shape (Fig. 1, space between electrode 64 having a columnar shape), and includes a first surface (Fig. 1, bottom surface of electrode 64) on a side of the cathode, and a second surface (Fig. 1, top surface of electrode) on an opposite side of the first surface (Fig. 1, bottom surface of electrode 64), and an inside surface of the outside electrode (Fig. 1, inside surface of electrode 66 ) and the second surface of the inside electrode 
the inside electrode (Fig. 1, 64) includes an electron passage hole (Translated Tanaka; [0028], hole centers) through which the electrons pass, and a communicating portion (Translated Tanaka; [0028], hole centers) configured to make the first space and the second space communicate with each other (Fig.1 space between electrode 64 and electrode 66).
However, Tanaka fails to disclose an inside electrode arranged inside the outside electrode so as to be surrounded by the outside electrode and a communicating portion arranged apart from the electron passage hole.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-13 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884